SOMMERYILLE, J.
Relator, Daniel C. Smith, a resident and taxpayer of the parish of Iberville, proceeds under article 201 of the Constitution of 1898 and the laws of the state to compel the registrar, T. W. Dardenne, to erase from the registration roll of the Third ward of the parish of Iberville the name of Paul Kurzweg, for the reason that he is no longer a resident of the parish of Iberville; but that he actually resides in Morgan City, in the parish of St. Mary, La.
Both respondents answered that Paul Kurzweg was domiciled in Plaquemine, Iberville parish.
Two witnesses were called to the stand by the relator. No witnesses appeared for the respondents. One witness for the relator testified that Kurzweg lived in Morgan City. The second witness called 'by relator, who was a brother of the respondent, testified very positively that Paul Kurzweg was domiciled in Plaquemine, parish of Iberville, with some degree of circumstantiality and detail. Relator is bound by this evidence.
There is no error in the judgment appealed from, and it is affirmed.